Citation Nr: 1827185	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial, compensable rating for tinea pedis and dermatitis.


REPRESENTATION

Veteran represented by:	James McElfresh, II, Agent


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.  The Veteran passed away in September 2016.  A January 2017 VA Memo has determined that the Veteran's surviving spouse is an eligible substitute the Veteran in the appeal for an increased rating. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran was service connected for tinea pedis and dermatitis.  He was afforded a VA examination in May 2012 VA, at which time he was diagnosed as having dermatitis of the bilateral lower extremities and chin.  The examiner stated that his dermatitis was found to cover less than 5% of his total body area.  However, the examiner did not specify the percent of exposed areas involved, despite finding that the Veteran's dermatitis was also located on his chin.  Photographs of the affected areas were included.  On remand, a VA examiner should be asked to review the photographs and indicate the percent of exposed areas involved.

Further, the Veteran's treatment records from Tim Stevens, PA-C show a diagnosis of cellulitis of the 1st and 3rd digits of the left foot in September 2014.  The Veteran was prescribed a 10-day supply of an antibiotic, Keflex.  In November 2014, he had dry skin localized to the left foot, skin cracking and peeling between the toes, and abnormal left toenails, described as thickening, brittle, pitted, and yellow.  He was diagnosed as having onychomycosis and cellulitis.  For the cellulitis, he was prescribed a 10-day supply of an antibiotic, Bactrim.  For the onychomycosis, he was provided a topical anti-fungal ointment, Clotrimazole.  Photographs of the Veteran's feet and toenails are of record.

A VA treatment record dated in January 2015 shows that the Veteran had been seeing a local podiatrist with his own insurance.  He had both fungal and bacterial infections of the foot that had been difficult to eradicate.  He was on an oral antibiotic, Terbinasine daily for three months, and topical ointments daily.  He was diagnosed as having a foot infection, not improving.

In a November 2015 opinion, a VA doctor related the Veteran's onychomycosis and cellulitis to his tinea pedis.  In a January 2017 substantive appeal, the Appellant's representative stated that the Veteran nearly loss his foot and had some toes amputated.  However, there are no medical records showing amputation of the Veteran's toes.  As the Veteran's onychomycosis and cellulitis have been shown to be manifestations of his service-connected tinea pedis, a remand is required to obtain his complete treatment records related to these conditions and any associated amputation of his toes.  


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Tim Stevens, PA-C, dated from March 2008 to September 2016.  

2.  Request that the Appellant identify and authorize the release of all treatment records from the Veteran's private podiatrist and/or any other medical care provider that treated him for his foot infection(s) from 2008 to 2016, including any associated amputation of his toes.  Then, obtain these record and associate them with the Veteran's file. 

3.  After the above records have been obtained, arrange for an appropriate VA examiner to review the Veteran's records.  The examiner should specifically review the May 2012 VA examination report and photographs.  As noted, the May 2012 VA examiner diagnosed the Veteran as having dermatitis of the bilateral lower extremities and chin.  With respect to the dermatitis on the Veteran's chin, the examiner should state what percentage of exposed areas of the Veteran's skin are involved.

4. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Appellant and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




